Citation Nr: 0833690	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-42 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased disability rating for 
service-connected residuals of frostbite to the left lower 
extremity, currently rated as 30 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected residuals of frostbite to the right lower 
extremity, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and Son


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from June 2003 and December 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  In January 2008 the Board remanded 
the case for further development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate action.  

In October 2007, the veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folders.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Prior to May 1, 2008, the veteran's service-connected 
PTSD was manifested by symptoms including nightmares, sleep 
disturbance, depression and anxiety that resulted in 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  
His PTSD did not cause occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks; there was 
no evidence of suspiciousness, panic attacks, or memory loss.

3.  Since May 1, 2008, the veteran's PTSD is manifested by 
subjective complaints including sleep disturbance, 
depression, anxiety, irritability, anger outbursts, limited 
social involvement and avoidant behavior that result in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as depressed 
mood, anxiety, suspiciousness, chronic sleep impairment, but 
do not cause occupational and social impairment, with reduced 
reliability and productivity; there is no evidence of 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, difficulty understanding 
complex commands, impaired memory, impaired judgment impaired 
abstract thinking or difficulty establishing and maintaining 
effective work and social relationships

4.  The veteran is currently in receipt of the maximum 
disability evaluation for residuals of frostbite of the left 
lower extremity; the veteran's below the knee left leg 
amputation and any loss of the use of the left foot is 
attributed to his nonservice-connected diabetes mellitus and 
associated peripheral vascular disease.

5.  The veteran is currently in receipt of the maximum 
disability evaluation for residuals of frostbite of the right 
lower extremity; the veteran's right great toe amputation and 
any loss of the use of the right foot is attributed to his 
nonservice-connected diabetes mellitus and associated 
peripheral vascular disease.


CONCLUSIONS OF LAW

1.  Prior to May 1, 2008, the criteria for a rating in excess 
of 10 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2007).

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a 30 percent disability rating, and no more, 
are met for PTSD since May 1, 2008.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 
4.21, 4.130, Diagnostic Code 9411 (2007).

3.  The criteria for a rating in excess of 30 percent for 
residuals of frostbite of the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7122 (2007).

4.  The criteria for a rating in excess of 30 percent for 
residuals of frostbite of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7122 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, 
VA must notify the veteran of what is required to establish 
service connection and that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.

The Court, in its recent decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim:  (1) s/he must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
s/he must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

In reviewing the veteran's claims of entitlement to an 
increased initial disability rating and for increased 
disability ratings, the Board observes that the RO issued 
VCAA notices to the veteran in April 2003, August 2005, June 
2006 and March 2008 which informed him of the evidence 
generally needed to support claims of entitlement to service 
connection and increased disability ratings; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claims.  The June 2006 and March 2008 letters 
informed him of the evidence needed for the assignment of 
evaluations and effective dates for initial awards of service 
connection and increased disability ratings.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The April 2003 VCAA 
notice was issued prior to the June 2003 rating decision and 
the August 2005 VCAA notice was issued prior to the December 
2005 rating decision from which the instant appeals arise.  
In view of this, the Board finds that VA's duty to notify has 
been fully satisfied with respect to these claims.

Further, through his statements and testimony at his hearing, 
the veteran demonstrates his understanding of what was 
necessary to substantiate his claims, i.e., any notice defect 
was cured by the veteran's actual knowledge.  See Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007; see also Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  In any event, the 
Board finds that a reasonable person could be expected to 
understand from the notice what was needed to substantiate 
his claims and thus the essential fairness of the 
adjudication was not frustrated.  Id.  As such, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA examination reports 
and treatment records are of record and these were reviewed 
by both the RO and the Board in connection with the veteran's 
claims.  The veteran was afforded a personal hearing at the 
RO and a transcript of his and his wife's and son's testimony 
at this hearing is of record.  There remains no issue as to 
the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings, different or "staged" ratings may be 
assigned for such different periods of time.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

In this case, the veteran has appealed both an initial 
disability rating (PTSD) and disability ratings where service 
connection had already been established (residuals of 
frostbite to the left and right lower extremities).

PTSD

The veteran contends that his service-connected PTSD is more 
disabling than is reflected by the current disability rating.  
His service-connected PTSD is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under this code, a 10 percent rating is assigned when there 
is evidence of occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  



Prior to May 1, 2008

VA treatment records, dating from January 1998 to June 2007, 
show the veteran was initially diagnosed with PTSD in March 
2005.  A May 2005 psychiatric note shows he complained of 
nightmares on a weekly basis, as well as daily recollections 
and intrusive thoughts.  He avoided talking about his 
experiences with friends and family and laced affection for 
his wife or family.  He complained of chronic insomnia, anger 
outbursts and hyypervigilance and a marked startle response.  

In September 2005, the veteran underwent a VA psychiatric 
examination.  At that time his claims file was reviewed in 
conjunction with the examination.  He reported that he had 
been consistently employed after his discharge from service 
until his retirement.  He had been married for 58 years and 
had three children.  The examiner noted that the veteran had 
a good quality of social relationships and was quite active 
within the limits of his physical capacity.  He reported 
making folk art objects that he marketed at an annual craft 
fair.  He denied any serious suicidal ideation or intent but 
acknowledged experiencing brief periods of anxiety, low moods 
occasionally, and sleep disturbance.

Mental status examination revealed the veteran to have good 
recent and long-term memory.  He was able to give appropriate 
responses regarding appropriate behavior and a good 
interpretation of one proverb.  He could perform simple 
arithmetic without error.  He was oriented to person, place 
and date and his speech was within normal limits for rate, 
flow and content.  There was no evidence of somatoform or 
personality disorders.  The diagnosis was mild PTSD with 
present dysthymic features and with a Global Assessment of 
Functioning (GAF) score of 69.  

A June 2007 VA psychiatric examination report also shows that 
the veteran's claims files were reviewed in conjunction with 
the veteran's examination.  The report indicates that the 
veteran denied having any symptoms since he started taking 
medication the previous year.  He had been married for 60 
years and lived with his wife and an adult son.  His social 
relationships were marginal but he did indicate that he had a 
few close friends that he rarely saw.  Mental status 
examination revealed him to be oriented to person, time and 
place.  His speech was unremarkable and coherent and his 
appearance was clean.  His attention was intact as was his 
memory.  His thought content was assessed as unremarkable and 
he denied delusions or hallucinations.  He had no 
inappropriate behavior and interpreted proverbs 
appropriately.  He did not have obsessive or ritualistic 
behavior, panic attacks or any homicidal or suicidal 
thoughts.  The diagnosis was PTSD in remission with a GAF 
score of 75.   

VA treatment records, dating from September 2007 to March 
2008, show the veteran was seen in September 2007 and March 
2008 at the mental health clinic.  In September 2007 he 
reported he was doing fair although he had occasional 
problems with his concentration and he was sleeping "fair."  
During his March 2008 evaluation, he reported that he was 
sleeping "pretty good" but that he was lonesome.  Mental 
status examinations at both times were unremarkable.  The 
diagnoses on both occasions were PTSD/anxiety disorder 
currently in remission with GAF scores of 45.   

The Board finds that the overall disability picture does not 
more closely approximate the criteria for a 30 percent rating 
under Diagnostic Code 9411 prior to May 1, 2008.  38 C.F.R. 
§ 4.7.  As noted above, a 30 percent rating requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Although the 
veteran has repeatedly complained of depression, 
irritability, insomnia and nightmares, the preponderance of 
the objective psychiatric medical evidence does not show more 
than mild social and occupational impairment to support a 
higher evaluation.  In this regard, the Board finds the 
September 2005 and June 2007 examiners' assessments 
indicating no more than a mild impairment particularly 
persuasive as they were based on a review of the veteran's 
claims files in conjunction with the examinations and both 
examiners provided rationale for their assessments of the 
veteran's PTSD as being mild, noting his employment history 
and his maintenance of his marriage and close interpersonal 
relationships.  Finally, the overwhelming preponderance of 
the medical evidence is negative for panic attacks, anxiety, 
suspiciousness or memory loss.  Despite the veteran's 
complaints, the preponderance of the objective evidence of 
record indicates that his PTSD symptoms were no more than 
mild during this period and that any occupational or social 
impairment was due to mild or transient symptoms that 
decreased work efficiency and ability to perform occupational 
tasks only during periods of significant stress.  Thus, the 
Board finds that the evidence does not support the conclusion 
that the disability is of the severity contemplated for a 30 
percent evaluation under Code 9411 prior to May 1, 2008. 

The Board also takes note of the various GAF scale scores.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  For example, a 41 to 50 GAF score 
reflects serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  A 51-60 GAF score 
reflects moderate symptoms (e.g., flat affect, circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF Score of 
61 to 70 denotes some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  GAF scores from 
71 to 80 indicate transient symptoms, if present, and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. 
§ 4.126 (2004); see also VAOPGCPREC 10-95 (Mar. 31, 1995) 
(cited at 60 Fed. Reg. 43,186 (Aug. 18, 1995)).  

As noted above, the September 2005 and June 2007 VA 
psychiatric examination reports provide GAF scores indicative 
of no more than mild symptoms.  While the September 2007 and 
March 2008 treatment records indicate GAF scores indicative 
of serious symptoms, the Board finds the September 2005 and 
June 2007 VA examiners assessments more probative as their 
assessments were based on reviews of the claims files in 
addition to the evaluations.  Moreover, the recorded clinical 
findings noted in the September 2007 and March 2008 treatment 
records contradict the GAF scores provided.  In this respect, 
the Board notes that the mental status examinations revealed 
no serious symptoms and the diagnoses specifically noted that 
the veteran's PTSD was in remission on both occasions.  In 
sum, the overwhelming preponderance of the evidence of record 
shows that the veteran's PTSD does not warrant more than a 10 
percent rating prior to May 1, 2008. 

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55- 
57 (1990).

Since May 1, 2008

During his VA psychiatric examination conducted on May 1, 
2008, the veteran reported having anxiety, recurrent and 
intrusive distressing recollections, recurrent nightmares, 
avoidant behavior, diminished interest or participation in 
significant activities and feelings of detachment or 
estrangement from others.  He also reported difficulty 
falling or staying asleep, irritability or anger outbursts, 
difficulty concentrating and hypervigilance.  Mental status 
examination revealed him to be clean and neatly groomed.  His 
psychomotor activity and speech were unremarkable and his 
attitude was cooperative and friendly.  His affect was 
appropriate and his mood good.  He was oriented to person, 
time and place.  He was easily distracted and his thought 
process was rambling.  However, his thought content was 
unremarkable.  His judgment and insight indicted that he 
understood the outcome of his behavior and that he had a 
problem.  He denied delusions and hallucinations.  He 
exhibited no obsessive or ritualistic behavior, nor did he 
have panic attacks.  His recent and remote memory was normal.  
The diagnosis was PTSD with a GAF of 58.  The examiner, after 
reviewing the veteran's claims file in conjunction with the 
examination, opined that his PTSD symptoms were moderate in 
severity as evidenced by his need for continued treatment.  

After considering the totality of the record, and resolving 
all reasonable doubt in the veteran's favor, the Board finds 
the evidence supports a 30 percent disability rating and no 
higher for the veteran's PTSD as of May 1, 2008.  Although 
there is no evidence to show panic attacks or memory loss, 
some if not all of the criteria for the assignment of a 30 
percent evaluation are initially met at the time of the May 
2008 examination.  In this regard, the Board notes that the 
2008 VA examiner is the first to have assessed the veteran's 
PTSD symptoms as moderate in severity.  As such, and 
affording the veteran the benefit of the doubt, the Board 
finds that the assignment of a 30 percent evaluation is 
warranted.

In reaching this conclusion, the Board takes note of the GAF 
score assigned during the examination.  The GAF score of 58 
further supports the assignment of a 30 percent evaluation, 
as it is indicative of moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
Again, resolving all reasonable doubt in the veteran's favor, 
the Board finds that the assignment of a 30 percent 
evaluation is warranted.

The Board finds that a higher evaluation is not warranted for 
the veteran's PTSD during this period.  There is no evidence 
of flattened affect, speech or thought disorder, memory 
impairment, frequent panic attacks, or impaired abstract 
thinking.  The veteran's PTSD symptoms are not shown to 
reduce reliability or productivity.  38 C.F.R. § 4.130, Code 
9411 (2007).  The Board also notes that the veteran remained 
married at the time of the May 1, 2008, examination, although 
he reported difficulty working with others.  Further, the 
evidence of records shows that the veteran maintained 
employment prior to his retirement.  Therefore, the 
disability picture does not more nearly approximate the 
criteria for a 50 percent rating under Diagnostic Code 9411.  
38 C.F.R. §§ 4.7, 4.129, 4.130, Diagnostic Code 9411.

Finally, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, there has been no 
showing that the veteran's service-connected PTSD has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular scheduler 
standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

Residuals of Frostbite

The veteran's residuals of frostbite to both his lower 
extremities are evaluated under 38 C.F.R. § 4.104, Diagnostic 
Code 7122, which addresses "cold injury residuals."  Under 
Diagnostic Code 7122, a 30 percent rating is warranted when 
there are cold injury residuals with the following in the 
affected parts: arthralgia or other pain, numbness, or cold 
sensitivity, plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  38 
C.F.R. § 4.104, Diagnostic Code 7122.  This is the highest 
evaluation available under the Diagnostic Code for cold 
injuries.  Both of the veteran's lower extremities are 
evaluated at 30 percent, and therefore, he cannot obtain a 
higher schedular evaluation.  Note (1) instructs that 
amputation of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy, be evaluated under other diagnostic 
codes. Also, other disabilities that have been diagnosed as 
the residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., must be evaluated, unless 
they are used to support an evaluation under DC 7122.  Id.  
Note (2) states that each affected part is to be evaluated 
separately and the ratings combined in accordance with 38 
C.F.R. § 4.25 and § 4.26. Id.  Id.  

As noted above, the veteran is currently receiving the 
maximum disability rating possible under Diagnostic Code 
7122.  He could receive a 40 percent rating for loss of use 
of the foot (under Diagnostic Code 5284).  However, while his 
right toe has been amputated and too his left leg below the 
knee, several VA treatment records, as well as the May 2005 
VA orthopedic examination report, specifically relate his 
amputations to peripheral vascular disease (PVD) and diabetes 
mellitus (DM).  The May 2005 VA examiner further opines that 
the veteran's current disabilities are unrelated to frostbite 
and observes that there has been no new or additional 
symptoms or signs related to frostbite.  

In this respect, the Board acknowledges the veteran's 
statements and testimony regarding his belief that his PVD 
and DM are a result of his frostbite injuries.  The Board 
also acknowledges the submitted article indicating that PVD 
and DM may be underlying illnesses of frostbite.  Initially, 
the evidence of record shows that service connection has 
specifically been denied for both DM and PVD.  However, the 
United States Court of Claims for Veterans Appeals has held 
that a medical article or treatise "can provide important 
support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discussed generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Sack v. 
West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 
Vet. App. 509 (1998) (medical treatise evidence discussed 
generic relationships with a degree of certainty to establish 
a plausible causality of nexus), and Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  In this case, however, the medical 
text evidence submitted by the veteran does not support his 
claim and is not accompanied by any medical opinion of a 
medical professional supporting his claim.  In fact, as noted 
above, the May 2005 VA examiner found that the veteran's 
current disabilities are unrelated to his frostbite injuries.  
The Board finds the May 2005 VA examiner's opinion of more 
probative value, as it was based on a review of the veteran's 
claims file and examination of him.  For this reason, the 
Board must find that the medical text evidence submitted by 
the veteran is of limited probative value.  See Sacks, 11 
Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996)); see Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).

With respect to the veteran's own statements and testimony, 
the Board notes that the veteran does not have the expertise 
to provide an opinion that requires specialized knowledge, 
skill, experience, training or education, such as an opinion 
as to whether his lower extremity amputations are ultimately 
residuals of his service-connected frostbite injuries.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board finds that the preponderance of the 
evidence is against higher disability ratings for the 
veteran's service-connected residuals of frostbite to the 
left and right lower extremities.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.104, Diagnostic Code 
7122 (2007).  

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's residuals of 
frostbite to the lower extremities have not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it resulted in marked interference with his 
employment.  




ORDER

Entitlement to an initial disability rating in excess of 10 
percent for PTSD prior to May 1, 2008, is denied.

Commencing May 1, 2008, entitlement to an initial disability 
rating of 30 percent for PTSD, is granted, subject to the 
rules and regulations governing the payment of VA monetary 
benefits.

Entitlement to a disability rating in excess of 30 percent 
for residuals of frostbite to the left lower extremity is 
denied.

Entitlement to a disability rating in excess of 30 percent 
for residuals of frostbite to the right lower extremity is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


